Per Curiam.

The fact that the rent was payable weekly did not create a weekly tenancy. The petition here not only alleged that the tenant was a statutory tenant but upon the termination of the original letting, which was for a two-year term, he became a statutory tenant and thus entitled to 10 days’ notice under section 53 of the State Rent and Eviction Regulations.
The final order should be reversed, with $30 costs and petition dismissed, without prejudice.
Concur—Hofstadteb, J. P., Hecht and Aurelio, JJ.
Final order reversed, etc.